DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s response to the restriction/ election requirement from 5/18/2021 is acknowledged.  Applicant has made the following election.

    PNG
    media_image1.png
    178
    636
    media_image1.png
    Greyscale

Since Applicant neither specified its reasons for disagreeing, nor formally traversed, the election has been treated as an election without traverse for the reasons of record.  The restriction/ election requirement is hereby MADE FINAL.   It is noted that claims 29-31 also read on Applicant’s elected species. Claims 14, 22-31 are pending, and have been examined herewith to the extent of Applicant’s elected species.
For the record, the structure of Applicant’s elected compound 10-hydroxy-cis-12-octadecenoic acid (HYA) is shown below:

    PNG
    media_image2.png
    123
    395
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 22-31 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110064789 to Touati et al. (“Touati”, of record), further in view of Yamamoto et al., Narrow-spectrum inhibitors targeting an alternative menaquinone biosynthetic pathway of Helicobacter pylori, J. Infect. Chemother, 22(2016) 587-592 (“Yamamoto”), JP 2002085012 A to Kenkichi et al. (“Kenkichi”, of record) and US 20160000739 A1 to Ogawa et al. (“Ogawa”, of recor).
	Touati relates to a method for preventing, modulating or curing in a mammal, the infections with H. pylori or the symptoms associated with H. pylori infection(s) or related diseases, and/or improving the clinical condition of a mammal infected with H. pylori, or affected by a related disease, comprising administering to a mammal in need thereof an effective amount of one or more DHA related compounds.  (Abstract).  It discloses numerous polyunsaturated fatty acids and other fatty acids, and specifically disclose 18 C PUFAs for inhibiting proliferation of bacteria, H. pylori specifically, by administering to a subject.
As a way of background, Touati discloses that H. pylori infection is extremely common world-wide: more than one half of the world population is infected with this organism. These gram-negative bacteria are recognized as a major etiological factor in chronic active gastritis, gastric ulcers and gastric cancer, and successful treatment of this pathogen often leads to regression of some of its associated diseases. ([0003]).  Per Touati, various fatty acids (26) have been described to exhibit an inhibitory effect on bacterial growth. Interest for the role of polyunsaturated fatty acids (PUFAs) was stimulated by Hollander and Tarnawski, who have linked the decline in duodenal ulcer with the rise in dietary intake of PUFAs. (27)  Moreover, it has been demonstrated that concentrations of 5x10-4 M of Linolenic acid (LA) could inhibit the growth of H. pylori in vitro. ([0010]).  Per Touati, US2007/0021508 of Yen et al. (37) discloses that certain short-chain fatty acids have an ability to inhibit the growth of H. pylori, in particular, 2-phenylbutyrate and 4-phenylbutyrate. (0014]).  Per Touati, US2003/0032674 of Hwang (38) discloses the use of unsaturated fatty acids that are essentially free of saturated fatty acids for ameliorating or preventing the symptoms of a severe inflammatory disorder associated with activation of a Toll-like receptor. Various in vitro assays have been conducted to determine or suggest that DHA C22:6n-3 and EPA C20:5n-3 could be useful as inhibitors in certain activation pathway of COX-2 and therefore would be useful against severe inflammatory diseases. H. Pylori related diseases are not suggested, neither any effect of fatty acids on chronical inflammatory diseases. ([0015]).  Further per Touati, “For some bacterial species it has been demonstrated that certain lipids have a growth inhibitory effect. Thompson et al..(28) have shown that incubation of H. pylori with certain fatty acids induces an inhibitory effect on H. pylori growth, after exposure to concentrations of 0.5 mM and to 1 mM. More precisely, according to the in vitro assay conducted by Thompson et al., concentrations of 0.2 mM of linolenic acid .omega.-3C18:3 and .omega.-6C18:3 as well as EPA (C20:5) could inhibit the growth of H. Pylori, compared to oleic C18:1, linoleic C18:2 or arachidonic C20:4 acid. Drago et al. (41) conducted in vitro studies concerning three formulations of fish oils comprising PUFAs and their effect on the growth of H. pylori at various oil concentrations. The effect was shown to be dependant on the formulation and on the ratio between the PUFAs. There is no information on the putative effect of each of the fatty acids per se. Frieri et al. (42) described PUFA supplementation using fish oil and blackcurrant seed oil together with Vitamin E (antioxidant). The fish oil comprises a mixture of at least seven PUFAs without precise indication of the potential effect of each of the component. JP10-130161 (39) discloses the antibacterial action against H pylori of .alpha.-linolenic acid in combination with liquorice oil extract. The described pharmaceutical compositions comprise a compound having an antibacterial effect (for example glycyrrhiza) as well as at least two free long chain fatty acids, including DHA, which is associated with at least one other PUFA such as EPA. ([0016]- [0019]).
Touati does not specifically disclose that the effect of the PUFAs is on blocking the bacterial futalosine pathway, and does not specifically disclose Applicant’s claimed PUFA- 10-hydroxy-cis-12-octadecenoic acid (HYA).
Yamamoto discloses that omega-3 polyunsaturated fatty acids (PUFAs) can prevent Helicobacter pylori (H. pylori) infection by blocking the futalosine pathway, an alternative route for menaquinone (MK) biosynthesis.  Per Yamamoto, the growth of H. pylori strains SS1 and TN2GF4 in broth cultures was dose-dependently suppressed by eicosapentaenoic acid (EPA), docosahexaenoic acid (DHA), or siamycin I, and these inhibitory effects were reduced by supplementation with MK. (Abstract).  Per Yamamoto, genomic analyses have established that the futalosine pathway in involved in e.g., Helicobacter pylori, Campylobacter jejuni, Chlamydia trachomatis, Thermus thermophilus, Wolinella succinogenes, and Streptomyces coelicolor. (p. 587, col. 2).
Kenkichi further discloses the genus of hydroxyfatty acids of 18C atoms (or generally 16 to 20 carbon atoms) for inhibiting H. pylori as an active ingredient in a food or drink. (claims 1-4, Abstract).  It specifically exemplifies e.g. hydroxylinoleic acid- a hydroxy PUFA. (claim 4).
Ogawa specifically discloses Applicant’s claimed compound 10-hydroxy-cis-12-octadecenoic acid (HYA) and the broader genus of hydroxylated fatty acids, particularly unsaturated with a hydroxyl group at the 10-position and/ or 12-position, as an intestinal protection agent, and an agent for the prophylaxis or improvement of a disease caused by damage in intestinal tract barrier function, such as ulcer.  (Abstract, claim 10, 13 and 20).  
Ogawa outlines by way of background a rationale for developing an intestinal protection agent.  “Intestine epithelial cells are in direct contact with foods, enteric bacteria, pathogens and the like. They do not simply function as a physical barrier, but also play an important role in the induction of and giving direction to immune responses in the intestine, and the like. Intestine epithelial cells form a structure wherein intercellular spaces are closely adhered by plural tight junction-related factors such as ZO-1, Occludin and Claudin firmly. When the expression of said related factors decreases and the like in the intestinal epithelial cells due to IL-6, TNF-.alpha., insulin and the like, the intestinal tract barrier function may sometimes be damaged (non-patent document 1). Also, when the intestinal epithelial cell layer is damaged by pathogen and the like, peripheral immunocytes are activated to repair the epithelial layer and remove foreign substances. However, when immune response becomes excessive, inflammation may occur in the intestinal tissues and, as a therapeutic agent to suppress such inflammation, a therapeutic agent for inflammatory bowel diseases, which contains lactobacillus bacterium, and the like have been reported (patent document 1). As a therapeutic drug that suppresses permeation of allergen substances and the like by taking note of substance permeation through tight junction and preventing looseness of the tight junction, intestinal tract-protecting agents containing whey protein, casein, serum albumin and the like as an active ingredient and the like have also been reported (patent document 2). (“[0002-0003])
Accordingly, it would have been obvious to a person of skill in the art at the time of the invention to try 10-hydroxy-cis-12-octadecenoic acid (HYA) for inhibiting proliferation of a bacterium with a menaquinone synthesis route.  An "obvious to try" rationale may support a conclusion that a claim would have been obvious where one skilled in the art is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. " [A] person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR International Co. v. Teleflex Inc., 550 U.S. 398, ___, 82 USPQ2d 1385, 1397 (2007).  In the instant application, multiple rationales converge towards this rationale, because they show that choosing HYA is among a finite number of a finite number of identified, predictable solutions, with a reasonable expectation of success.  Thus, as Touati discloses multiple studies with multiple fatty acids, to specifically include PUFAs with 18 carbon atoms, among a broader genus of many more, have shown inhibition of H. pylori.  Mechanistically, Yamamoto discloses for three such PUFAs that they specifically inhibit the menaquinone synthesis route in a number of bacteria, such as H. pylori and Campylobacter jejuni.  Kenkichi provides further motivation because it specifically discloses the genus of hydroxyfatty acids of 18C atoms (or generally 16 to 20 carbon atoms), to include PUFAs, for inhibiting H. pylori as an active ingredient in a food or drink.  Of note, HYA belongs to this general genus, and although not specifically identified by name, the skilled artisan is presented with a finite number of identified presentable solutions of only 16 to 20 carbon fatty acids, to specifically include 18 carbon hydroxyl PUFAs.  Lastly, as Ogawa discloses, HYA was specifically known in the art, to include specifically for its role as an intestinal protection agent, and treatment of diseases such as ulcer.  As Touati discloses, H. pylori is a known primary causative agent of ulcer.  Accordingly, based on the above cumulative art, the skilled artisan had good reason to pursue the known options within his or her technical grasp by choosing HYA choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, thus rendering Applicant’s claimed invention obvious.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SVETLANA M IVANOVA/           Primary Examiner, Art Unit 1627